


110 HR 5491 IH: Pharmacy Technician Training and

U.S. House of Representatives
2008-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5491
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2008
			Mr. LaTourette (for
			 himself, Mr. Lynch, and
			 Mr. Burton of Indiana) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to authorize
		  grants to States to establish and implement programs for registering
		  pharmaceutical technicians.
	
	
		1.Short titleThis Act may be cited as the
			 Pharmacy Technician Training and
			 Registration Act of 2008
				 or as Emily’s
			 Act.
		2.FindingsThe Congress finds as follows:
			(1)Common pharmacy technician tasks include
			 calling doctors to authorize prescription refills, putting medications into
			 prescription containers, entering prescriptions into computers, typing drug
			 labels, and, in many States, mixing drugs from raw materials, preparing
			 intravenous solutions, and even preparing chemotherapy treatments.
			(2)There are few
			 State and no Federal requirements for formal training or certification of
			 pharmacy technicians, according to the Bureau of Labor Statistics (BLS).
			(3)Employment of
			 pharmacy technicians is expected to grow much faster than the average rate for
			 all occupations through 2014, because, according to the Bureau of Labor
			 Statistics, as the population grows and ages demand for pharmaceuticals will
			 increase dramatically.
			(4)About 7 out of 10
			 of pharmacy technician jobs are in retail pharmacies, grocery stores,
			 department stores, or mass retailers, according to the Bureau of Labor
			 Statistics.
			(5)About 2 out of 10
			 pharmacy technician jobs are in hospitals, according to the Bureau of Labor
			 Statistics.
			(6)Millions of
			 medication doses are dispensed annually at hospitals, and a February 2006 study
			 on hospital dispensing errors by the Joint Commission Journal on Quality and
			 Patient Safety found that pharmacists failed to detect more than 20 percent of
			 all filling errors made by pharmacy technicians.
			(7)The MEDMARX Data
			 Report released in January 2008 revealed that more than 1,400 commonly used
			 drugs are involved in medication errors linked to drug names that look or sound
			 alike. This study reviewed more than 26,000 records from 2003 to 2006. This
			 result is nearly double the number of pairs that were identified in the
			 previous report on this topic in 2004.
			(8)Since 1992, the
			 Food and Drug Administration has received more than 20,000 voluntary reports of
			 medication errors.
			3.State
			 pharmaceutical technician registration programsPart D of title III of the Public Health
			 Service Act (42 U.S.C. 254b et seq.) is amended by adding at the end the
			 following:
			
				XIPharmaceutical
				technicians
					340H.State
				pharmaceutical technician registration programs
						(a)GrantsThe
				Secretary of Health and Human Services may make grants to States to establish
				and implement a pharmaceutical technician registration program described in
				subsection (b).
						(b)Registration
				program descriptionA pharmaceutical technician registration
				program described in this subsection is a program under which—
							(1)the State
				prohibits an individual from performing the duties of a pharmaceutical
				technician in such State unless the individual is registered by the State Board
				of Pharmacy to perform such duties; and
							(2)as minimum
				requirements for such registration, the State requires the individual—
								(A)to have attained a secondary school diploma
				or its recognized equivalent;
								(B)to be certified by
				the Pharmacy Technician Certification Board; and
								(C)to have—
									(i)attained an
				associate’s degree in pharmacy technology;
									(ii)completed a course of training for
				pharmaceutical technicians accredited by the American Society of Health-System
				Pharmacists; or
									(iii)graduated from a school of pharmacy
				recognized by the State Board of Pharmacy.
									(c)Annual reporting
				on pharmaceutical technician errorsAs a condition on the receipt
				of a grant under this section, a State shall agree to submit an annual report
				to the Secretary of Health and Human Services on pharmaceutical technician
				errors in the State.
						(d)Transitional
				period for practicing techniciansA State receiving a grant under
				this section may provide a transitional period for individuals who began
				practicing as pharmaceutical technicians before the date of the enactment of
				this section to comply with the requirements of the registration program under
				this section.
						(e)DefinitionsIn
				this section:
							(1)The term
				State Board of Pharmacy means the regulatory body empowered by the
				State to regulate the pharmaceutical practice, including granting registrations
				to and disciplining individuals and companies.
							(2)The term pharmacy technician
				means an individual who assists a pharmacist in the performance of his or her
				pharmacy-related duties.
							(3)The term
				secondary school has the meaning given to such term in section
				9101 of the Elementary and Secondary Education Act of 1965.
							(4)The term
				Secretary means the Secretary of Health and Human Services.
							.
		4.Sense of
			 CongressIt is the sense of
			 the Congress that State Boards of Pharmacy should strive to ensure—
			(1)a
			 ratio of 2 pharmaceutical technicians to each pharmacist in hospital settings;
			 and
			(2)a
			 ratio of 3 pharmaceutical technicians to each pharmacist in other settings,
			 including drug stores.
			
